Exhibit 11
                                                       (1)   CLAIMANT
                                                       (2)   A. J. PRESTON
                                                       (3)   1ST AFFIDAVIT
                                                       (4)   EXHIBIT "AJP1"
                                                       (5)   24 FEBRUARY 2017


                                                CLAIM NO: CL-2017-


IN THE HIGH COURT OF JUSTICE
QUEEN'S BENCH DIVISION
COMMERCIAL COURT


BETWEEN:-
                                LATIN AMERICAN INVESTMENTS LIMITED

                                                                                       Claimant
                                                  -AND-


                                  (1) MAROIL TRADING INC.
                         (2) SEA PIONEER SHIPPING CORPORATION


                                                                                    Defendants




                                       FIRST AFFIDAVIT OF
                                     ANDREW JAMES PRESTON



I, ANDREW JAMES PRESTON, of The St Botolph Building, 138 Houndsditch, London
EC3A 7AR, United Kingdom, STATE ON OATH:

1        I am a Solicitor of the Senior Courts of England and Wales and a Partner in the firm
         of Clyde and Co LLP (Clyde & Co) of the above address.

2        I have conduct of this matter on behalf of the Claimant, Latin American Investments
         Limited (LAIL) and have been duly authorised by the same to swear this Affidavit in
         support of its application for a proprietary injunction, a worldwide freezing injunction
         and ancillary relief as well as permission to serve out of the jurisdiction against the
         Defendants: Maroil Trading Inc. (Maroil) and Sea Pioneer Shipping Corporation
         (Sea Pioneer). This application is made ex parte without notice.


0502080/003 57954712.1

                                                                                               7
           relation to the PDVSA settlement and with limited other work for him to do, in mid-
           2016 Mr Mooney ceased acting for the Sargeant family. The last payment made to
           him pursuant to the retainer was on 1 July 2016. This parting was amicable.
           Between July and October 2016, Mr Sargeant occasionally contacted Mr Mooney
           to find out if there was any news in relation to Mr Ruperti but there were no
           developments.

119        Then, in October 2016 Mr Sargeant was provided with documents which showed
           that Mr Ruperti had been lying and concealing the truth and that his companies had
           entered into a settlement with PDVSA at the end of 2014, including in respect of
           the COA claims. I deal with this discovery in the next section below. As regards
           Mr Mooney, LAIL is now concerned about whether he may have known more or
           otherwise than he disclosed to Mr Sargeant. LAIL is also concerned that any
           information given to or communications with Mr Mooney in relation to the matters I
           refer to below, or to this application generally, might be passed by him to Mr
           Ruperti. Accordingly, Mr Mooney has not been contacted in relation to this
           application.

A.8 The New Documents

120        On 6 and 28 October 2016, Mr Sargeant, was given documents which show that in
           December 2014 Maroil, Sea Pioneer and Mr Ruperti entered into settlement
           agreements with PDVSA, including in relation to the COA claims and the First
           PDVSA Arbitration and has received from PDVSA over USD200 million pursuant to
           those settlements (the New Documents).

121        I deal with the source of the New Documents provided to Mr Sargeant in a
           separate section below.

122        The New Documents comprise of the following:

           (a)   An initial claim made by Sea Pioneer and/or Maroil and/or Mr Ruperti against
                 PDVSA dated 9 August 2012 (the August 2012 Letter of Claim)5°.

           (b)   A settlement agreement dated 22 December 2014 between, amongst others,
                 PDVSA, Sea Pioneer and Maroil (the Payment Agreement)51.

          (c)    A Commission Agreement dated 10 February 2015 between Commerzbank
                 A.G. and Sea Pioneer (the Commission Agreement)52.

50 [AJP1G/1/985-995] This was provided to Mr Sargeant on 28 October 2016.
5.1 [AJP1G/3/1004-1023] This was provided to Mr Sargeant on 6 October 2016.

0502080/003 57954712.1

                                                                                           29
           (d)    A letter from Canonica Valticos de Preux + Associes to Sparkasse Schwyz
                  bank dated 12 February 2015 (the Canonica Letter)53.

           (e)    Sparkasse Schwyz bank account entries for February and March 2015 (the
                  Bank Account Entries)54.

           (f)    Factual summaries, which we assume were prepared by the source that
                  provided the New Documents55.

The August 2012 Letter of Claim

123        The August 2012 Letter of Claim is in Spanish. I have obtained a translation of it,
           which is at [AJP1G/2/996-1003].

124        The letter depicts various claims that Maroil and/or Sea Pioneer and/or Mr Ruperti
           make against PDVSA. Those claims are said to relate to six vessels: LEANDER,
           HERO 1, ALLORO, POLAR, GENERAL ZAMORA and ALMIRANTE BRION. As I
           mentioned above, all of these vessels were the subject of joint ventures with LAIL
           and, in respect of LEANDER and HERO 1, with OTS as well, although the joint
           ventures in relation to GENERAL ZAMORA and ALMIRANTE BRION had ended
           some time earlier.

125        The August 2012 Letter of Claim is not easy to follow. However, essentially it
           alleges that PDVSA failed to pay freight (or paid it late) and failed to perform its
           other obligations in relation to the 6 vessels, and that as a result there was
           insufficient income to service bank loans and expenses so that the vessels were
           re-taken by the banks and sold at unfavourable prices. It is then alleged that, as a
           result, Maroil (as the holding company receiving the profits from all subsidiaries
           including Sea Pioneer) went from being a profitable company to making no profits.
           It is then said that as a result, the loss of profits to date was more than USD 350
           million.

126        The August 2012 Letter of Claim also claims for the loss of reputation suffered by
           Mr Ruperti and claims, apparently based on what Maroil used to earn and the
           number of working years left for Mr Ruperti, a further sum of USD 350 million. The
           letter however, states that the Claimants would accept USD290 million in respect of




52 [AJP1G/5/1037-1039] This was provided to Mr Sargeant on 28 October 2016.
ss
   [AJP1G/5/1040-1042] This was provided to Mr Sargeant on 6 October 2016.
   [AJP1G/7/1043-1056] This was provided to Mr Sargeant on 6 October 2016.
ss [AJP1G/8/1057-1059] These were  provided to Mr Sergeant on 6 and 28 October 2016.

0502080/003 57954712.1

                                                                                            30
          set out in the Payment Agreement. Canonica explained to Sparkasse that these
          transfers related to the Payment Agreement, a copy of which it attached.

Bank Account Entries

145       The Bank Account Entries are extracts of Maroil's account with Sparkasse, which
          show incoming funds from PDVSA matching (almost) the 4 instalments due after
          the end of January 2015. There is also an entry which notes the credit of USD 10
          million from Commerzbank, reference "commission according to agreement dd 10
          February 2015". I believe that this is the payment from Commerzbank pursuant to
          the Commission Agreement discussed above. I consider the Bank Account Entries
          further below when dealing with what is known about the Defendants' assets.

Conclusion on the New Documents

146       In light of the above, it appears that Sea Pioneer entered into a settlement with
          PDVSA in respect of the COA claims and the First PDVSA Arbitration, which had
          been commenced against PDVSA by the VLCC JV Companies. However, the
          surplus beyond that which Commerzbank was insisting on in settlement of the
          Indebtedness was not properly held by Sea Pioneer on trust for the VLCC JV
          Companies. Instead, Sea Pioneer and/or Maroil, into whose account the monies
         were paid, have pocketed USD10 million, without informing the joint venture
          companies or their other shareholders: LAIL and OTS.

147      Further, a settlement was reached between the Defendants and PDVSA based on
         claims for loss of profits and loss of reputation arising from the PDVSA charters of
         four vessels, two of which (namely the POLAR and ALLORO) were joint venture
         vessels throughout the relevant time. However, damages paid by PDVSA in
         relation to the PDVSA charters of joint venture vessels should be paid to the joint
         venture owning companies of those vessels (OCL and BPT, respectively), not
         solely to Maroil companies.

148      There has also been gross deceit by Mr Ruperti and, through him, the Defendants
         in keeping these settlements secret and indeed directly lying to Mr Sargeant about
         whether a settlement had been reached. It is my firm belief that had the New
         Documents not been brought to the attention of LAIL by a third party, LAIL would
         still be unaware of the settlements which were agreed and the payments which
         were made almost two years ago.




0502080/003 57954712.1

                                                                                          35
A.9 Source of the New Documents

149       As I have noted above, Mr Sargeant was provided with the New Documents on 6
          and 28 October 2016. The relevant background is as follows.

150       In December 2014 Mr Mooney had informed Mr Sargeant that he had been
          approached by a gentleman from private investigators called Focus. From an
          Internet search conducted by my colleague, I note that the full company name is
          Focus Intelligence Ltd., and it was acquired by the litigation funding firm Burford
          Capital Limited (Burford) in 2015. Mr Hall is listed on Burford's website as a
          director, and the co-head of Focus, and is apparently a UK qualified solicitor who
          previously worked at Stephenson Harwood. See http://www.burfordcapital.com/

151       Mr Sargeant first met with Mr Daniel Hall of Focus on 13 January 2015. Focus was
          acting on behalf of a Mr Mohamed Al-Saleh (and his lawyer, Mr Ed Davis of
          Astigarraga Davis of Miami, Florida), trying to trace assets of Mr Harry Sargeant III
          (Mr Daniel brother) in satisfaction of an unpaid Floridian judgment. At that time it
          was known that there was a rift between the Sargeant family and Harry Sargeant
          III, and Mr Hall was seeking Mr Sargeant's assistance with regard to Harry
          Sargeant III's assets. Mr Sargeant also learned that Focus was acting on behalf of
         Novoship in the Novoship Action against Mr Ruperti.

152      In August 2015 Mr Hall indicated to Mr Sargeant that he had some material relating
         to Mr Ruperti that might be of interest. For his part, Mr Hall wanted some material
         relating to Mr Harry Sargeant III that Mr Sargeant and Mr Hall had previously
         discussed. However, Mr Sargeant was not in London at that time and no meeting
         took place. In early October, Mr Sargeant contacted Mr Hall and suggested a
         meeting, indicating that he would like to see the material relating to Mr Ruperti that
         Mr Hall had mentioned. Mr Sargeant met with Mr Hall in London on 6 October at
         which time he was given the New Documents I have identified at paragraph 122
         above.

153      The next day, having reviewed the documents Mr Hall had provided to him, Mr
         Sargeant contacted Mr Hall and explained that he was particularly looking for
         copies of any documents between Mr Ruperti and PDVSA mentioning the VLCCs.
         Mr Hall stated that he did have such documents. At the same time, Mr Hall
         maintained his request for copies of the personal material relating to Mr Harry
         Sargeant III. Mr Sargeant made arrangements to provide that material to Mr Hall



0502080/003 57954712.1

                                                                                            36
              which, Mr Sargeant informs me, is of a sensitive personal nature and is entirely
             unrelated to these proceedings.

154          A further meeting took place in London on 28 October.                  At the meeting, Mr
             Sargeant was provided by Mr Hall with the remainder of the New Documents,
             which I have identified at paragraph 122 above. A few days later, Mr Sargeant
             contacted Mr Hall to ask him whether it was likely that the Swiss bank accounts
             identified in the New Documents would still contain any funds. Mr Hall replied that
             he did not know. Mr Sargeant has had no further contact with Mr Hall since then.

155          As is clear from the above, and I confirm, at no time has LAIL, Mr Sargeant or
             anyone on their behalf, provided Focus, Mr Hall or Mr Ed Davis any money for the
             provision of information or documents relating to Mr Ruperti and his companies.
             Further, the New Documents were not obtained by Focus at the instigation or
             request of Mr Sargeant.         As appears from the above and to the best of Mr
             Sargeant's information and belief, they were documents which Focus in any event
             had.

156          We have not asked Mr Hall or anyone from Focus how they came into possession
             of the documents. Neither Mr Sargeant nor I believe that they would disclose their
             sources. My guess is that Focus probably got the documents via the Novoship
             Action. We know from a judgment handed down in the Novoship Action that an
             extended Worldwide Wide Freezing Order was granted against Mr Ruperti on 14
             January 2015 and an application by Mr Ruperti to discharge or vary the Order was
             heard on 1 April 2015.56 It is likely that disclosure was required to be given
             pursuant to the Order and/or for the purposes of the application to discharge or
             vary the injunction. Given that timing, and the dates of the New Documents, it
             seems to me likely that these New Documents were disclosed by Mr Ruperti in the
             Novoship Action and thus came into the possession of Focus.

157          My guess is also consistent with the timing of when the New Documents were
             given. As noted above, that was in October 2016. It was at that time that Novoship
             and Mr Ruperti entered into a full and final settlement of all their disputes and
             outstanding litigation. This was reported in the maritime press in early October
             2016, and Mr Sargeant himself found out about it at that time. It may be that with
             that litigation finally ending, Focus regarded themselves as able to give the
             documents to Mr Sargeant.


56
     Novoship (UK) Ltd and others v Mikhaylyuk and others [2015] EWHC 992 (Comm).

0502080/003 57954712.1

                                                                                                   37
A.10 Events after Receiving the New Documents

158       Following receipt of the New Documents, Mr Daniel Sargeant consulted me and
          this of course has led to this application being made. Having instructed Leading
          Counsel, a decision was made that it was appropriate in all the circumstances to
          draft full Particulars of Claim before making an application.       Given the lengthy
          history and period of time that has had to be covered in this application, the
          Christmas period and the fact that Mr Sargeant has had to have surgery in the
          interim, it has taken some time to have this application ready.

159      Having received the New Documents, Mr Sargeant has also contacted Mr Mooney
          on a few occasions to ask whether he had heard from Mr Ruperti. Mr Mooney had
         nothing to report. Mr Sargeant has not told Mr Mooney about the New Documents
         and what we now know. This is because we cannot be sure about whether Mr
         Mooney is in fact in Mr Ruperti's 'camp' and whether he could be trusted not to tip
         Mr Ruperti off. Of course, Mr Mooney could himself have been duped and may in
         fact be entirely trustworthy in this regard. However, it is not a risk that we can afford
         to take.

160      Having received the New Documents, Mr Sargeant also reached out to Mr Ruperti
         to see what response he might get. Of course Mr Sargeant did not refer to his
         discovery, but merely sent Mr Ruperti a text congratulating him on the Novoship
         settlement and asking to get together. The reason behind this message, Mr
         Sargeant informs me, is that by this point he wanted to see whether Mr Ruperti
         would now mention the PDVSA Settlements given that his excuse for not pursuing
         it (being his concern that it be caught by settlement of the Novoship Action) had
         now gone. However, Mr Ruperti did not reply to the text.

B. GROUNDS FOR INJUNCTIVE RELIEF

B.1 Introduction
161      I address in turn below:

         (a)   The merits of the underlying claim, with a view to showing that there is a
               serious issue to be tried and that LAIL has a good arguable case. I shall deal
               with the position in relation to the VLCCs and the Commission Payment first,


0502080/003 57954712.1

                                                                                               38
263        These are email addresses for the Defendants and Mr Ruperti that my colleagues
           at Clyde & Co found in papers relating to this matter or to the 2010 High Court
           Proceedings.      The address wilmer.ruperti@interpetrol.com is given as the
           Defendants' contact address in the Payment Agreement.

264        For the avoidance of doubt, it is not proposed that all documents be sent by email,
           on grounds of practicality. If all of the documents were sent by email, there might
           be transmission problems because of their size.         Rather, what is proposed is
           simply to send the Court's order by email, under cover of a message explaining
           that a freezing injunction has been obtained (if the Court has so ordered), that
           copies of the affidavit and other documents supporting the application will be
           served in hard copy and that (except for the exhibits to this affidavit, due to their
           size) copies of such documents can also be provided by email on request.

E. CONCLUSION
265        I believe and LAIL believes that there are strong grounds for making a proprietary
           and freezing injunction and for granting the other relief sought.

266        I invite the Court to make orders in the form of the drafts accompanying the
           application notice.

Statement of truth

I believe that the facts stated in this Affidavit are true.


SWORN this 24th da of February            7

By:

        Andrew Jam         reston


Before me:




A Solici         missioner, "adn
                             ----Qter Oaths


                                                    Oaths
                                A Commissioner for
                                               Leadenhall Street
                           Bankside House, 107
                                    London EC3A 4AF
                                          England
                                    (Jeremy B. Burgess)


0502080/003 57954712.1

                                                                                             65
